DETAILED ACTION
The present application is a Divisional (DIV) Application of 15/765,239.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed January 5, 2021, have been fully considered.
Claims 3-5 are cancelled.  Claims 21-23 are newly added.
The objection to Claim 11, mailed October 1, 2020, is overcome by Applicant’s amendments.
The rejections of Claims 1-10 under 35 U.S.C. § 112(a), mailed October 1, 2020, are overcome by Applicant’s amendments.
The rejections of Claims 1-4 and 6-10 under 35 U.S.C. § 112(b), mailed October 1, 2020, are overcome by Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 recites the limitation "wherein the carbonate species is selected from the group consisting of a carbonate ion, an ammonium carbonate ion, a bicarbonate ion, a calcium bicarbonate ion, a Group I carbonate compound, a Group I bicarbonate compound, and any combination thereof" in lines 8-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2014/0209386) (hereinafter Jamison ‘386) in view of Jamison et al. (US 2014/0209307) (hereinafter Jamison ‘307).
Claim 1. Jamison ‘386 discloses A method comprising: forming a precipitated calcium carbonate lost circulation material (PCCLCM) ([0026]; [0043]; [0085]) from a reaction mixture comprising a calcium species ([0018]; [0023]; [0078]) and a carbonate species ([0043]; [0046]; [0078]), or a calcium species and a supercritical carbon dioxide treatment fluid (Examiner note: both reactions are not required to meet the claimed invention) based on manipulating one or more preselected precipitation conditions to morphologically manipulate the PCCLCM based in part on size and/or type of subterranean formation… ([0029]; [0032] “morphology modifiers”; [0042]; [0067]; [0084] – [0085]; [0087]; [0088]);
wherein the calcium species is selected from the group consisting of a calcium ion, a calcium soluble salt, and any combination thereof ([0018]; [0023]; [0078]), 
wherein the carbonate species is selected from the group consisting of a carbonate ion, an ammonium carbonate ion, a bicarbonate ion, a calcium bicarbonate ion, a Group I carbonate compound, a Group I bicarbonate compound, and any combination thereof ([0043]; [0046]; [0078]), and 
wherein the preselected precipitation conditions are based on a manipulation of one or more conditions selected from the group consisting of a concentration of the calcium species, a concentration of the carbonate species, a mixing rate of the reaction mixture, a temperature of the reaction mixture, an amount of the supercritical carbon dioxide treatment fluid, a presence of any additives, an amount of any additives, and any combination thereof ([0029]; [0042]; [0067]; [0084] – [0085]); and
introducing a lost circulation treatment fluid into a subterranean formation ([0006]; [0043]; [0046]), the lost circulation treatment fluid comprising an aqueous base fluid ([0078]) and the PCCLCM ([0085] – [0086]), wherein at least a portion of the PCCLCM is deposited in a filter cake across the formation pore throats and/or fractures to reduce loss of treatment fluids into the subterranean formation ([0087] “In some embodiments, the precipitated particles described herein may be useful in at least one of … incorporating into filter cakes that provide fluid loss control…”).
Jamison ‘386 does not explicitly disclose to morphologically manipulate the PCCLCM based in part on size and/or type of subterranean formation to enhance bridging capacity of the PCCLCM.  However, Jamison ‘386 does disclose tailoring various characteristics of the precipitated particles, including the aspect ratios, particle size distribution, and shapes to achieve desired properties and capabilities in the corresponding wellbore fluids ([0012] – [0013]; [0016]; [0024]) and that the wellbore fluid may include morphology modifiers to achieve precipitated particles with desired characteristics ([0032]; [0042]).  Jamison ‘386 further discloses that the precipitated particles may be incorporated into filter cakes that provide fluid loss control ([0087]).  
3”).  Jamison ‘307 further teaches that the mineral particles may be useful in fluid flow control ([0139]), such as bridging a fracture ([0140]) or bridging pore spaces voids, and the like in subterranean formation, e.g., forming a type of filter cake that blocks the pore spaces at or near the borehole surface to prevent fluid loss into the subterranean formation ([0141]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the precipitated calcium carbonate particles in Jamison ‘386 to bridge a fracture and/or pore spaces, as taught by Jamison ‘307, in order to control the flow of fluids between a wellbore and the surrounding subterranean formation ([0139]), which can be especially important for, interalia, maintaining the proper wellbore pressure (e.g., to mitigate blowouts), minimizing loss of wellbore fluids (often expensive wellbore fluids) into the subterranean formation, and ensuring proper placement of a wellbore fluids (e.g., fluids comprising proppants) ([0139]).
Claim 7. Jamison ‘386 in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘386 further discloses wherein greater than about 95% of the PCCLCM have a unit mesh size of about 1 micrometer to about 100 micrometer ([0026]).  
Claim 8. Jamison ‘386 in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘386 further discloses wherein the calcium soluble salt is selected from the group consisting of calcium nitrate, calcium acetate, calcium citrate, calcium gluconate, calcium lactate, calcium bromide, calcium chloride, calcium iodide, calcium nitride, calcium formate, and any combination thereof ([0018]; [0023]; [0078]).  
Claim 9. Jamison ‘386 in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘386 further discloses wherein the lost circulation treatment fluid is introduced during an operation selected from the group consisting of a drilling operation, a completion operation, a hydraulic fracturing operation, a cementing operation, and any combination thereof ([0043]; [0085] – [0086]).  
Claim 10. Jamison ‘386 in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘386 further discloses wherein the aqueous base fluid comprises of freshwater, saltwater, brine, seawater, produced water, wastewater, and any combination thereof ([0078]).  
Claim 23. Jamison ‘386 in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘386 discloses that the wellbore fluids may include additives, such as filler particles ([0084]), but Jamison ‘386 does not explicitly disclose wherein the lost circulation treatment fluid further comprises non-calcium carbonate degradable or non-degradable fibers to facilitate formation of a filter cake to enhance lost circulation control.  However, Jamison ‘307 teaches wellbore fluids comprising degradable and nondegradable materials ([0073]) as well as other additives, such as filler particles ([0101]; [0124] – [0125]; [0156]), wherein the filler particles may comprise fibers ([0125]).  Therefore, it would have been an obvious matter of design choice to modify the filler particles in Jamison ‘386 with fibers, as taught by Jamison ‘307, in order to tailor the mechanical properties of the final composition ([0125]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2014/0209386) in view of in view of Jamison et al. (US 2014/0209307), as applied to Claim 1, further in view of Husein et al. (US 2017/0283681).
Claim 2. Jamison ‘386 in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘386 discloses precipitating calcium carbonate particles ([0022]; [0042]) in the presence of base fluids comprising compounds including ammonium, carbonate, or combinations thereof ([0078]).  Jamison ‘386 further discloses that the precipitated particles may be formed by known precipitation methods ([0017]), such as precipitating in aqueous solution to yield the precipitated particles ([0018]), wherein the precipitated particles may comprise calcium and carbonate components ([0018]; [0022]; [0023]; wherein the precipitated calcium carbonate lost circulation material is formed at a surface location.  However, Husein teaches lost circulation material comprising calcium carbonate, wherein the material may be precipitated particles and further wherein the particles may be formed ex situ and added to a treatment fluid or formed in situ (Abstract; [0035]; [0052] - [0054]).  Therefore, it would have been an obvious matter of design choice well known to one of ordinary skill in the art, before the effective filing date, to precipitate the particles in Jamison ‘386 in situ or ex situ, based on the disclosure in Husein.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2014/0209386) in view of Jamison et al. (US 2014/0209307), as applied to Claim 1, further in view of Paynter et al. (WO 2016/115386 A1).
Claim 6. Jamison ‘386 in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘386 discloses the importance of various characteristics of the precipitated particles, including the aspect ratio ([0016]) and further discloses various shapes wherein the precipitated particles comprise high-aspect ratios shapes ([0024]), such as needle-like shapes ([0034]), but Jamison ‘386 does not explicitly disclose wherein the preselected precipitation conditions are selected such that the PCCLCM are needle-shaped aragonite having an aspect ratio of about 1.4 to about 15.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of the aspect ratio of precipitated particle shapes in Jamison ‘386 to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, Paynter teaches producing precipitated calcium carbonate by reacting a calcium source ([011]) with a carbonate source such as ammonium carbonate ([012]; [019]), wherein the calcium carbonate may be precipitated in an aqueous solution to produce vaterite, calcite, and/or .  

Claims 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Paynter et al. (WO 2016/115386 A1) in view of Devenney et al. (US 9,902,652), further in view of Jamison et al. (US 2014/0209386).
Claim 11. Paynter discloses, as best understood by the indefinite language, A method comprising: forming a precipitated calcium carbonate lost circulation material (PCCLCM) (Abstract; [018]) from a reaction mixture comprising a calcium species and a … carbon dioxide treatment fluid ([011] – [012]; [018] – [019]) based on preselected precipitation conditions ([090]), 
wherein the calcium species is selected from the group consisting of a calcium ion, a calcium soluble salt, and any combination thereof ([018]), 
wherein the carbonate species is selected from the group consisting of a carbonate ion, an ammonium carbonate ion, a bicarbonate ion, a calcium bicarbonate ion, a Group I carbonate compound, a Group I bicarbonate compound, and any combination thereof (See rejection under 35 U.S.C. § 112(b); [019]), and 
wherein the preselected precipitation conditions are based on a manipulation of one or more conditions selected from the group consisting of a concentration of the calcium species, a concentration of the carbonate species, a mixing rate of the reaction mixture, a temperature of the reaction mixture, an amount of the … carbon dioxide treatment fluid, a presence of any additives, an amount of any additives, and any combination thereof ([090]; [096]; [0144]), and…1560-103304
Paynter discloses that the carbonate source may comprise carbon dioxide ([019]), but Paynter does not disclose a supercritical carbon dioxide (emphasis added).  However, Devenney teaches contacting an aqueous solution containing calcium salt with a CO2 source (Col. 13, line 67 – Col. 14, line 18), wherein the source of CO2 may be any convenient CO2 source, such as gas, liquid, solid, or a supercritical fluid (Col. 14, lines 40-50).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to modify the carbonate source in Paynter with supercritical CO2, as taught by Devenney, based on any convenient CO2 source (Col. 14, lines 40-42) to allow for the precipitation of more carbonate and/or bicarbonate compounds (Col. 14, lines 1-3).
Paynter discloses that it is well known in the art to use precipitated calcium carbonate fluids in the gas and oil industry, such as maintaining well stability, minimizing fluid loss into and stabilizing a formation through which a well is drilled, and otherwise treating a well or formation ([010]), but Paynter does not explicitly disclose introducing a lost circulation treatment fluid into a subterranean formation, the lost circulation treatment fluid comprising an aqueous base fluid and the PCCLCM.  However, Jamison ‘386 teaches precipitated particles may be formed by known precipitation methods ([0017]), such as precipitating in aqueous solution to yield the precipitated particles ([0018]; [0022]; [0042]), wherein the precipitated particles may comprise calcium and carbonate components ([0018]; [0022]; [0023]; [0078]) and have different morphologies ([0033]).  Jamison ‘386 further teaches introducing a lost circulation treatment fluid into a subterranean formation ([0006]; [0043]; [0046]; [0086]), the lost circulation treatment fluid comprising an aqueous base fluid ([0078]) and the PCCLCM ([0085] – [0086]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to circulate the precipitated calcium carbonate fluid in Paynter in a wellbore fluid in a 
Claim 13. Paynter in view of Devenney, further in view of Jamison ‘386 teach The method of claim 11.  Paynter further discloses wherein greater than about 95% of the PCCLCM have a unit mesh size of about 1 micrometer to about 100 micrometer ([0173] – [0174]).  Jamison ‘386 also teaches wherein greater than about 95% of the PCCLCM have a unit mesh size of about 1 micrometer to about 100 micrometer ([0026]).  
Claim 14. Paynter in view of Devenney, further in view of Jamison ‘386 teach The method of claim 11.  Paynter discloses wherein the preselected precipitation conditions are selected such that the PCCLCM are needle-shaped aragonite having an aspect ratio of about 1.4 to about 15 ([095]).  Paynter discloses acicular, needle- or spindle- shaped aragonite, wherein the aragonite may have an aspect ratio ranging from about 3:1 to about 15:1 ([095]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of the aspect ratio of aragonite in Paynter to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
Claim 15. Paynter in view of Devenney, further in view of Jamison ‘386 teach The method of claim 11.  Paynter does not disclose wherein the calcium soluble salt is selected from the group consisting of calcium nitrate, calcium acetate, calcium citrate, calcium gluconate, calcium lactate, calcium bromide, calcium chloride, calcium iodide, calcium nitride, calcium formate, and any combination thereof.  However, Jamison ‘386 teaches precipitating particles from two or more salts in 
Claim 16. Paynter in view of Devenney, further in view of Jamison ‘386 teach The method of claim 11.  Jamison ‘386 further teaches wherein the lost circulation treatment fluid is introduced during an operation selected from the group consisting of a drilling operation, a completion operation, a hydraulic fracturing operation, a cementing operation, and any combination thereof ([0043]; [0085] – [0086]).  
Claim 17. Paynter in view of Devenney, further in view of Jamison ‘386 teach The method of claim 11.  Jamison ‘386 further teaches further comprising a pump coupled to a tubular extending into the subterranean formation, the tubular containing the lost circulation treatment fluid ([0046]; [0056]).  
Claim 18. Paynter in view of Devenney, further in view of Jamison ‘386 teach The method of claim 11.  Jamison ‘386 further teaches wherein the aqueous base fluid comprises of freshwater, saltwater, brine, seawater, produced water, wastewater, and any combination thereof ([0078]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paynter et al. (WO 2016/115386 A1) in view of Devenney et al. (US 9,902,652), further in view of Jamison et al. (US 2014/0209386), as applied to Claim 11, further in view of Husein et al. (US 2017/0283681).
Claim 12. Paynter in view of Devenney, further in view of Jamison ‘386 teach The method of claim 11.  Jamison ‘386 teaches that the precipitated particles may be formed by known precipitation wherein the precipitated calcium carbonate lost circulation material is formed at a surface location.  However, Husein teaches lost circulation material comprising calcium carbonate, wherein the material may be precipitated particles and further wherein the particles may be formed ex situ and added to a treatment fluid or formed in situ (Abstract; [0035]; [0052] - [0054]).  Therefore, it would have been an obvious matter of design choice well known to one of ordinary skill in the art, before the effective filing date, to precipitate the particles in Paynter in situ or ex situ, based on the disclosure in Husein.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2014/0209386) in view of Paynter et al. (WO 2016/115386 A1).
Claim 19. Jamison ‘386 discloses A method comprising: forming a precipitated calcium carbonate lost circulation material (PCCLCM) ([0026]; [0043]; [0085]) from a reaction mixture comprising calcium chloride and sodium carbonate ([0078]), 
…; 
and1560-103304 introducing a lost circulation treatment fluid into a subterranean formation ([0006]; [0043]; [0046]; [0086]), the lost circulation treatment fluid comprising an aqueous base fluid ([0078]) and the PCCLCM ([0085] – [0086]).  
Jamison ‘386 discloses that the wellbore fluid may include additives / modifiers to achieve precipitated particles with desired characteristics ([0032]; [0042]).  Jamison ‘386 further discloses the importance of various characteristics of the precipitated particles, including the aspect ratios and shapes ([0016]; [0024]), but Jamison ‘386 does not explicitly disclose based on manipulating a reaction rate of the reaction mixture to alter particle size of the PCCLCM.  However, Paynter teaches producing precipitated calcium carbonate by reacting a calcium source ([011]) with a carbonate source ([012]; [019]), wherein the calcium carbonate may be precipitated in an aqueous solution to produce vaterite, 
Claim 20. Jamison ‘386 in view of Paynter teach The method of claim 19.  Jamison ‘386 further discloses wherein the lost circulation treatment fluid is introduced during an operation selected from the group consisting of a drilling operation, a completion operation, a hydraulic fracturing operation, a cementing operation, and any combination thereof ([0043]; [0085] – [0086]).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al. (US 2014/0209386) in view of Jamison et al. (US 2014/0209307), as applied to Claim 1, further in view of Paynter et al. (WO 2016/115386 A1).
Claim 21. Jamison ‘386 in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘386 discloses that the wellbore fluid may include additives / modifiers to achieve precipitated particles with desired characteristics ([0032]; [0042]).  Jamison ‘386 further discloses the importance of various characteristics of the precipitated particles, including the aspect ratios and shapes ([0016]; [0024]), but Jamison ‘386 does not disclose wherein the mixing rate of the reaction mixture is increased to increase one or more particle sizes of the PCCLCM.  However, Paynter teaches producing precipitated calcium carbonate by reacting a calcium source ([011]) with a carbonate source ([012]; [019]), wherein the 
Claim 22. Jamison ‘386 in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘386 discloses that the wellbore fluid may include additives / modifiers to achieve precipitated particles with desired characteristics ([0032]; [0042]).  Jamison ‘386 further discloses the importance of various characteristics of the precipitated particles, including the aspect ratios and shapes ([0016]; [0024]), but Jamison ‘386 does not disclose wherein the mixing rate of the reaction mixture is decreased to decrease one or more particle sizes of the PCCLCM.  However, Paynter teaches producing precipitated calcium carbonate by reacting a calcium source ([011]) with a carbonate source ([012]; [019]), wherein the calcium carbonate may be precipitated in an aqueous solution to produce vaterite, calcite, and/or aragonite ([011]; [092]) suitable for use in wellbore operations ([0259]).  Paynter further teaches manipulating the components of the reaction mixture to control the reaction rate of the reaction mixture ([096]; [0144]) and control the geometry / structure / shape / particle size of the precipitated calcium carbonate ([0161]; [0224]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to manipulate the components of the precipitated composition in Jamison ‘386, as taught by Paynter, in order to form precipitated particles stable under various .  

Response to Arguments
Applicant’s arguments, filed January 5, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to the newly amended claim language, which has been addressed in the Office action, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasinoff et al. (US 2014/0044619).
Hasinoff teaches forming a solution containing precipitated calcium carbonate particles ([0013]) and that within the oil industry, calcium carbonate is commonly added to drilling fluid as a formation-bridging and filter cake sealing agent ([0016]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached on M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674